Citation Nr: 0917764	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

As support for his claim, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in January 2009.

After the RO issued its November 2008 supplemental statement 
of the case (SSOC), the Veteran submitted in February 2009 an 
additional statement along with Social Security 
Administration (SSA) records without submitting a waiver of 
readjudication at the RO level.  The RO did not issue another 
supplemental statement of the case (SSOC) after receipt of 
this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a).  
Inasmuch as the Veteran's appeal is remanded for additional 
development, this evidence will be considered by the RO 
before the appeal is returned to the Board.  Therefore, the 
Board finds that any error in failing to furnish a prior SSOC 
is not prejudicial as to the Veteran's increased rating claim 
for PTSD.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In order to address the merits of the claim for an increased 
rating for PTSD, the Board finds that additional development 
of the evidence is required in the form of a VA psychiatric 
examination.  

In this regard, a more current VA examination is warranted to 
adequately rate the Veteran's service-connected PTSD.  His 
last VA examination for PTSD was in May 2006, nearly three 
years ago.  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect.  See 
38 U.S.C. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.327(a); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination").  See also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(finding 23-month-old examination too remote to be 
contemporaneous where appellant submitted evidence indicating 
disability had since worsened).  

The Veteran has stated that he suffers from periodic 
blackouts and panic attacks.  See hearing transcript dated 
January 2009, pgs. 3, 9.  He has also indicated that he has 
thoughts of suicide.  Id. pgs. 4-5, 12, and the Veteran's 
letter dated in February 2009.  He has also indicated that he 
has fallen into a "depressive state" where he "doesn't do 
anything."  See hearing transcript, p. 8.  The Veteran was 
also hospitalized for seven weeks from April to June in 2006.  
Id. pg. 10 and VA medical treatment record discharge report 
dated in June 2006.  He has also submitted work statements 
showing possible evidence of a decline in his mental status 
at work.  See letter from former employer dated in July 2003.  
There are also VA medical treatment records of the Veteran's 
ongoing treatment for PTSD from July 2006, November 2006, 
June 2007, and August 2007.  These records provide evidence 
of a possible shift in the Veteran's condition; however, none 
of these records provide a complete evaluation of the current 
state of the Veteran's PTSD nor do these records provide an 
evaluation of the Veteran's current disorder relative to his 
symptoms listed above.  Therefore, a remand is necessary for 
a more current VA examination for his increased rating claim 
for PTSD.  

Additionally, the Veteran has completed a VA Form 21-22, 
Appointment of Veteran's Service Organization As Claimant's 
Representative, for the Texas Veterans Commission.  
Apparently, the Veteran now resides in the state of Arkansas.  
He was unrepresented at the aforementioned hearing on appeal.  
Under 38 C.F.R. § 20.601 (2008), only one representative will 
be recognized by VA.  Accordingly, RO must send a letter to 
the Veteran and notify him that he can appoint a new 
representative from the state in which he currently resides.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
clarify his service organization 
representative.  In any event; he 
should be provided with a VA Form 21-22 
and given a reasonable opportunity to 
appoint a new representative if 
desired.  

2.  Schedule the Veteran for a VA 
psychiatric examination to assess the 
current severity of the psychiatric 
manifestations of his service-connected 
PTSD.  All indicated tests and studies 
should be performed as deemed necessary 
by the examiner.  The RO should advise 
the Veteran that failure to report for 
a scheduled VA examination without good 
cause may have adverse consequences for 
his claim.  The claims folder should be 
made available to the examiner for 
review for the examination and the 
examination report should indicate 
whether such review was accomplished.  
The examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on 
mental status examination, and a multi-
axial diagnosis with Global Assessment 
of Functioning (GAF) score.  
Furthermore, the examiner should 
discuss how the psychiatric 
manifestations of this disability 
impact his activities of daily living, 
including his employment.

3.  Then readjudicate the claim for a 
higher rating for the Veteran's PTSD in 
light of all evidence received since 
the supplemental statement of the case 
in November 2008.  If the claim is not 
granted to the Veteran's satisfaction, 
send him a supplemental statement of 
the case and give him an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
